Citation Nr: 0724909	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  07-01 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine at L4-L5.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1987 to May 1991.  He also served in the Arkansas Army 
National Guard with periods of active duty for training.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.

The claim of service connection is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC

REMAND 

The service medical records show that the veteran was seen in 
June 1987 and July 1987 for complaints of back pain with no 
specific injury and the assessment was myalgia.  In October 
1987, he complained of low back pain and the assessment was 
mechanical back pain.  On separation examination, history 
included recurrent back pain since 1987.

On examination for enlistment in the Arkansas National Guard 
in December 1993, the spine was evaluated as normal.    

In March 1995, a MRI revealed a herniated disc at L4-5. 

The record contains conflicting medical evidence as to the 
onset of the veteran's current back disability. 

In May 2007, the veteran testified that he hurt his back in 
1994 while on active for training. 

Under the duty to assist, further evidentiary development is 
needed before deciding the merits of the claim.  Accordingly, 
the case is REMANDED for the following action:
1. Ask the veteran for the records of J. 
L. Gustavus, MD, who identified lumbar 
disc disease in June 1995. 

2. After the above development has been 
completed, review the record and 
adjudicate claim.  If the benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


